Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 10/20/2021 amending claims 1, 3, 13-15 and 18, claim 2 has been canceled, no new adding to the claim was introduced. In virtue of this communication, claims 1 and 3-20 are currently pending in the instant application.  
Regarding the title objection, Applicant has amended the Application Title in response to request for a descriptive title. The title amendment is acknowledged and the corresponding objection has been withdrawn. 

Response to Remarks
Regarding the 35 USC § 102 rejection on independent claims 1 and 14, Applicant amends both independent claims language, submits reference Lee’s voice coils 250 as shown in FIG. 4B are not substantially flat. Applicant thus concludes the cited reference fails to disclose one or more claimed features, which renders the 35 U.S.C. § 102(a)(1) rejection improper. 
The Office can agree with Applicant’s argument that Lee’s voice coils 250 as in FIG. 4B are not substantially flat. However, Lee also teaches in paragraph [0100], in part, “The voice coil 250 may be provided in a circular shape, an oval shape, or the like, but embodiments are not limited thereto. An oval shape may include an elliptical shape, an egg-shape, a rectangular shape with rounded corners, or other non-circular curved shape having a width different from its height”. With this teaching, voice coils 250 can be implemented in a 2-dimensional circular shape, having a width substantially larger than its height. Nevertheless, the Office has search, found and applied new reference Salvatti, in combination with Lee, to render the amended and traversed claim language obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,  3 and 7-18 are rejected under 103 as being unpatentable over Lee; Sungtae et al. (US 20190004566 A1, made of record in the IDS submitted on 6/30/2020) in view of Salvatti Alexander V. (US 20160212546 A1, made of record in the IDS submitted on 6/30/2020) 
As to claim 1, Lee discloses a display device ([0002] The present disclosure relates to a display apparatus) comprising: a display panel ([0043] FIGS. 1A to 1C are diagrams including a plurality of pixels ( [0047] The display panel 10 according to an example embodiment may include a pixel array substrate including a pixel array having a plurality of pixels); a layer disposed on one surface of the display panel ([0094] FIGS. 4A and 4B are diagrams illustrating a connection structure of a magnetic circuit unit and a voice coil unit) and including a substantially flat member to induce a magnetic field ([0095-96] With reference to FIG. 4A, at least one magnetic circuit unit 300 may be disposed on a supporting member 100 ... At least one voice coil unit 200 may include a vibration plate 210 and at least one voice coil 250 disposed on the vibration plate 210). 
Lee does not appear to directly teach the voice coil unit 200 being substantially flat. 
However, in a pertinent field of endeavor, Salvatti teaches a display device including pixels (Fig. 2) with a layer including a substantially flat member to induce a magnetic field ([0045] Referring to FIG. 3A, an exploded view of an audio speaker having several magnetic arrays paired with conductive windings at surface driving points on a diaphragm is shown in accordance with an embodiment. ... Diaphragm may be constructed from known materials used in the construction of speaker diaphragms, including paper, thermoformed polymers ... Thus, in some instances, diaphragm may include a dielectric surface 308). 
The combination of Lee and Salvatti continues to teach: a support spaced apart from the display panel with the layer interposed therebetween (Lee [0068] With reference to FIG. 2, a magnetic circuit unit 300 may be disposed on a supporting member 100) and having a fixed magnetic field generation member disposed therein (Lee [0072] The magnetic circuit unit 300 may be disposed on the supporting member 100 and may include a yoke 310 having a groove, a magnet 320 disposed in the groove of the yoke 310, and a plate 330 disposed on the magnet 320. The magnet 320 and the plate 300 may be accommodated into the groove of the yoke 310). 
It would have been obvious to one of ordinary skill in the art to apply Salvatti's substantially flat member into Lee’s magnetic field generation member to fit into the design “as dictated by the design requirements”, and “to effectively form a flat magnetic array with a rotating magnetic field”, as disclosed by Salvatti in paragraphs [0045] and [0051], respectively. 
 
As to claim 3, Lee and Salvatti further disclose the display device of claim 1, wherein: the panel layer comprises a panel lower sheet of the display panel including a heat dissipation layer; and the substantially flat coil is disposed on the same layer as the heat dissipation layer ([0100] The voice coil 250 may be provided in a circular shape, an oval shape, or the like, but embodiments are not limited thereto. ...  and heat occurring due to a vibration of the voice coil 250 may be reduced, thereby enhancing a heat dissipation characteristic. See also Salvatti Fig 3). 

As to claim 7, Salvatti further discloses the display device of claim 3, wherein: the fixed magnetic field generation member comprises a magnet overlapping the substantially flat coil in a thickness direction ([0041] ... (e.g., magnetic array 306 shown below in FIG. 5).). 

As to claim 8, Lee and Salvatti  further disclose the display device of claim 7, wherein: the support comprises a bracket (Lee [0102] FIG. 4B is a diagram illustrating a connection structure of a magnetic circuit unit 300 ... in a yoke 310) including a first bracket part in which the magnet is disposed (Lee [0072] magnet 320 disposed in the groove of the yoke 310) and a second bracket part in which the magnet is not disposed (Lee [0072] a plate 330 disposed on the magnet 320); the first bracket part extending downward more than the second bracket part; and the magnet is embedded in the first bracket part (As shown in Lee Figs 4A-4B. See also Salvatti Figs. 3-5). 
 
As to claim 9, Lee and Salvatti further disclose the display device of claim 8, further comprising a sound frame (Lee Figs 4A-4B: Frame 350). disposed on the magnet and overlapping the substantially flat coil (Salvatti Figs. 3-4). 

As to claim 10, Lee further discloses the display device of claim 9, further comprising a damper to dispose between the second bracket part and the sound frame, the damper contacting the second bracket part and the sound frame (Figs 4A-4B [0104] The adhesive member 400 may be referred to as a foam pad.... Moreover, the adhesive member 400 may act as a damper). 

As to claim 11, Lee and Salvatti further disclose the display device of claim 7, wherein the magnet is disposed in the support (Lee Figs 4A-4B. See also claim 8 Office Action). 

As to claim 12, Lee and Salvatti further disclose the display device of claim 11, further comprising a buffer member disposed between the panel lower sheet and the support (Lee Figs 4A-4B [0104] The adhesive member 400 may be referred to as a foam pad.... Moreover, the adhesive member 400 may act as a damper), the support comprising a bracket; wherein the buffer member contacts the panel lower sheet and the bracket ([0102] FIG. 4B is a diagram illustrating a connection structure of a magnetic circuit unit 300 ... in a yoke 310). 

As to claim 13, Lee and Salvatti further disclose the display device of claim 1, further comprising a printed circuit board attached to one end of the display panel, and bent to be disposed between the support and the layer; wherein the substantially flat member is electrically connected to the printed circuit board through a connection member (Lee[0059] The display apparatus 1000 may be a display module which includes the display panel 10 and the driving circuit unit for driving the display panel 10. For example, the driving circuit unit may include an integrated circuit (IC) chip and a flexible printed circuit board (FPCB)).

As to claim 14, Lee and Salvatti disclose a display device comprising: a display panel including a plurality of pixels; a layer disposed on one surface of the display panel and including a substantially flat coil to induce a magnetic field; a support spaced apart from the display panel with the layer interposed therebetween and having a fixed magnetic field generation member disposed therein (the preceding limitation is the same as that of claim 1, it is rejected with the same rationale as explained in claim 1 Office Action); and a printed circuit board attached to one end of the display panel, and bent to be disposed between the bracket and the panel lower sheet ([0035] And, in some cases, the LCM or the OLED module including a display panel and a driving unit thereof may be referred to as a display apparatus, or the electronic apparatus as a final product including the LCM or the OLED module may be referred to as a set apparatus. For example, the display apparatus may include a display panel, such as an LCD or an OLED, and a source printed circuit board (PCB) as a controller for driving the same, and the set apparatus may further include a set PCB that is a set controller set to be electrically connected to the source PCB and to control the overall operations of the set apparatus.
[0059] The display apparatus 1000 may be a display module which includes the display panel 10 and the driving circuit unit for driving the display panel 10. For example, the driving circuit unit may include an integrated circuit (IC) chip and a flexible printed circuit board (FPCB); wherein the substantially flat coil overlaps the fixed magnetic field generation member in a thickness direction (Lee Figs. 4A/4B, Salvatti Figs. 3-5), and the printed circuit board overlaps the substantially flat member in the thickness direction (Lee and Salvatti do not appear to directly disclose where the PCB is located. However, one of ordinary skilled in the art would agree the placement of the PCB is a design choice). 
The motivation to combine Lee and Salvatti applied in claim 1 is also applicable to the current claim.

As to claim 15, Lee and Salvatti disclose the display device of claim 14, wherein the substantially flat coil comprises a substantially flat coil is disposed in the printed circuit board (Lee [0035] [0059]; See also claim 14 Office Action) and the fixed magnetic field generation member comprises a magnet (Salvatti Figs. 3-5). 

As to claim 16, Lee and Salvatti disclose the display device of claim 15, wherein the substantially flat coil is disposed between the printed circuit board and the layer, and attached to the printed circuit board (Lee [0035] [0059]; Salvatti Figs. 3-5. See also claim 14 Office Action). 

As to claim 17, Lee and Salvatti disclose the display device of claim 15, wherein the substantially flat coil is disposed between the printed circuit board and the magnet, and attached to the printed circuit board (Lee [0035] [0059]; Salvatti Figs. 3-5. See also claim 14 Office Action). 
 
As to claim 18, Lee and Salvatti disclose the display device of claim 14, wherein the substantially flat coil is disposed in the layer (Lee [0067] The sound generator may include one or more magnetic circuit units and one or more voice coil units. See also Salvatti Figs. 3-5). 

Claims 4-6 and 19-20 are rejected under 103 as being unpatentable over Lee and Salvatti as applied to claim 3 and 18 above, respectively, and further in view of Chao; Nien-Hua, et. al. (US 9900988 B1, published 2/20/2018)
As to claim 4, Lee and Salvatti disclose the display device of claim 3, wherein: the heat dissipation layer includes a first heat dissipation layer (as explained in claim 3 Office Action). 
Lee and Salvatti fail to directly disclose a second heat dissipation layer.
However, in a related field of endeavor, Chao discloses a thermal management protective layering process includes a second heat dissipation layer disposed between the first heat dissipation layer and the display panel (Column 6: EMI and heat dissipation are, frequently, important design variables for creating reliable printed circuit boards (PCBs). Additional layers may be added which have material properties suited to shield against EMI or to dissipate heat from high heat source components); the first heat dissipation layer includes copper or silver (Column 6:  A single thicker layer of Copper or other metal, which provides both EMI shielding and thermal conductivity may be used); and the second heat dissipation layer includes graphite or a carbon nanotube (enhanced polymer with fillers (conductive hybrid composites) including but not limited to metal fiber/whisker reinforced composites, nonmetallic fiber/whisker reinforced composites, a matrix of conductive nano-composites—formed conductive network, graphite, nickel, carbon black, carbon-nanotube or other conductive filler). 
It would have been obvious to one of ordinary skill in the art to combine Chao's heat conduction material with Lee‘s modified display device, because “a thin polymer layer, or multiple thin layers, could be selected to provide various additional attributes, such as, improved heat dissipation, ESD and EMI protection and control, and protection from handling and in-use shocks”, as disclosed by Chao in paragraph 5 (col. 1-2). 

As to claim 5, Lee, Salvatti and Chao disclose the display device of claim 4, wherein: the first heat dissipation layer comprises a lower heat dissipation layer and the substantially flat coil and lower heat dissipation layer are disposed on the same layer (As explained in claim 3 Office Action); and the lower heat dissipation layer is spaced apart from the substantially flat coil (Chao Column 6: EMI and heat dissipation are, frequently, important design variables for creating reliable printed circuit boards (PCBs). Additional layers may be added which have material properties suited to shield against EMI or to dissipate heat from high heat source components) 
Chao teach one or more heat dissipation layers, and Salvatti teaches heat dissipation layers for the voice coil. Chao further gives heat dissipation element placement examples as design choices. 

As to claim 6, Lee, Salvatti and Chao disclose the display device of claim 5, the second heat dissipation layer comprises an upper heat dissipation layer (Chao Column 6: Additional layers may be added which have material properties suited to shield against EMI or to dissipate heat from high heat source components)
and the substantially flat coil and upper lower heat dissipation layer are disposed on the same layer (As explained in claim 3 Office Action);  and the upper heat dissipation layer is spaced apart from the substantially flat coil (Chao Column 6: EMI and heat dissipation are, frequently, important design variables for creating reliable printed circuit boards (PCBs). Additional layers may be added which have material properties suited to shield against EMI or to dissipate heat from high heat source components).
Chao teach one or more heat dissipation layers, and Salvatti teaches heat dissipation layers for the voice coil. Chao further gives heat dissipation element placement examples as design choices. 

As to claim 19, Lee and Salvatti disclose the display device of claim 18., wherein: the panel layer comprises a panel lower sheet of the display panel including a heat dissipation layer; the heat dissipation layer includes a lower heat dissipation layer (Lee [0100] The voice coil 250 may be provided in a circular shape, an oval shape, or the like, but embodiments are not limited thereto. ...  and heat occurring due to a vibration of the voice coil 250 may be reduced, thereby enhancing a heat dissipation characteristic. See also claim 3 Office Action for details of the lower heat dissipation layer).
Lee and Salvatti do not appear to directly disclose a second heat dissipation layer as an upper heat dissipation layer.
However, in a related field of endeavor, Chao discloses a thermal management protective layering process including an upper heat dissipation layer disposed between the lower heat dissipation layer and the display panel (Chao Column 6: Additional layers may be added which have material properties suited to shield against EMI or to dissipate heat from high heat source components. See also Claim 6 Office Action); the lower heat dissipation layer includes copper or silver (Column 6: A single thicker layer of Copper or other metal, which provides both EMI shielding and thermal conductivity may be used); and the upper heat dissipation layer includes a graphite or a carbon nanotube (enhanced polymer with fillers (conductive hybrid composites) including but not limited to metal fiber/whisker reinforced composites, nonmetallic fiber/whisker reinforced composites, a matrix of conductive nano-composites—formed conductive network, graphite, nickel, carbon black, carbon-nanotube or other conductive filler. See also Claim 6 Office Action). 
It would have been obvious to one of ordinary skill in the art to combine Chao's heat conduction material with Lee‘s modified display device, because “a thin polymer layer, or multiple thin layers, could be selected to provide various additional attributes, such as, improved heat dissipation, ESD and EMI protection and control, and protection from handling and in-use shocks”, as disclosed by Chao in paragraph 5 (col. 1-2). 

As to claim 20, Lee, Choi and Chao disclose the display device of claim 19, wherein the substantially flat coil is disposed on the same layer as the lower heat dissipation layer or the upper heat dissipation layer (Choi [0133-134] FIGs. 12A and 12B illustrate another example embodiment of the present disclosure, which further includes a metal plate that improves a low sound characteristic and has a heat dissipating function. ...The display device according to FIGs. 12A and 12B may further include a metal plate 800 disposed around the central actuator 200. The metal plate 800 may be a heat-conductive plate-shaped member having a particular mass. The metal plate 800 may be attached to a portion of the display panel in the central area C and may be disposed such that the central actuator 200 is located at the center thereof). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621